Citation Nr: 0506878	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 30, 1981, regional office rating decision, which 
denied a claim of entitlement to service connection for a 
nervous condition.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 4, 1983, regional office rating decision, which 
denied a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Whether there was clear and unmistakable error (CUE) in a 
June 5, 1992, regional office rating decision, which denied a 
claim of entitlement to service connection for PTSD.  

4.  Whether there was clear and unmistakable error (CUE) in 
an August 19, 1995, regional office rating decision, which 
denied a claim of entitlement to service connection for PTSD.  

5.  Entitlement to an effective date earlier than February 
14, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran's case was remanded for additional 
development in September 2002.  In particular, the issues of 
whether there was CUE in the four rating decisions listed 
above, were remanded for adjudication.

The RO issued a rating decision that found that there was no 
CUE in the respective rating decisions in November 2002.  The 
veteran perfected his appeal of the denial in June 2004.  The 
veteran's case is again before the Board for appellate 
review.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in January 2005.  The motion 
was granted that same month.

The issue of entitlement to an effective date earlier than 
February 14, 1994, for the grant of service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the September 
30, 1981, rating decision that denied service connection for 
a nervous condition were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

2.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the October 
4, 1983, rating decision that denied service connection for 
PTSD were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the June 5, 
1992, rating decision that denied service connection for PTSD 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

4.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the August 
19, 1995, rating decision that denied service connection for 
PTSD were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.


CONCLUSIONS OF LAW

1.  The September 30, 1981, rating decision that did not 
grant service connection for a nervous condition is not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2004).

2.  The October 4, 1983, rating decision that did not grant 
service connection for PTSD is not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2004).

3.  The June 5, 1992, rating decision that did not grant 
service connection for PTSD is not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2004).

4.  The August 19, 1995, rating decision that did not grant 
service connection for PTSD is not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1967 to June 1970.  
He submitted his initial claim for service-connected 
disability compensation benefits in August 1972.  At the time 
the veteran was seeking service connection for a gunshot 
wound (GSW) of the left leg and left flank, burns over three-
fourths of his body due to a helicopter crash, malaria, and a 
broken bone.  He listed treatment for his claimed conditions 
at several evacuation and/or field hospitals in service.  He 
also listed treatment at the VA hospital (VAH) in Bronx, New 
York, in August 1972.

Associated with the claims file is a VA hospital summary from 
the Bronx VAH [this facility is also referred to as 
Kingsbridge VAH because of the street address for the 
hospital] for a period of hospitalization in August 1972.  
The veteran was treated for a pilonidal cyst.  Other than the 
presence of a pilonidal cyst, the physical examination was 
reported as essentially unremarkable.  There was no mention 
of any prior hospitalizations since service for psychiatric 
or other reasons.  

The RO requested that the veteran provide a copy of his 
discharge from service in September 1972.  He did not respond 
to the request.  

The veteran's service medical records (SMRs) were received 
and associated with the claims file in October 1972.  A 
January 1970 entry noted that the veteran complained of 
soreness in the left hand.  He was noted to have a small 
abrasion that was infected.  The veteran was also seen for 
complaints of a sore throat beginning in January 1970.  The 
veteran was admitted to the 24th evacuation hospital in March 
1970 for a tonsillectomy.  A medical history of prior 
surgeries taken at that time noted a history of knee surgery 
in 1965.  The veteran was also said to have been hospitalized 
with mild burns of the left hand and side one year earlier.  
A minor fragment wound of the left leg was noted.  However 
the physical examination reported the veteran's general 
appearance and extremities as within normal limits.  

The veteran was seen for complaints of left knee pain in May 
1970.  No injury was identified and the veteran gave a 
history of osteomyelitis in his family.  X-rays were 
negative.  The veteran was given a separation physical 
examination in June 1970.  No abnormalities were noted on the 
physical examination.  The veteran did not report any 
problems on his Report of Medical History that was completed 
in conjunction with his physical examination.  The Board 
notes that the veteran's rating/specialty was listed as 
infantry on the examination form.

The October 1972 records transmittal form sent from the 
National Personnel Records Center (NPRC) noted that there was 
no evidence of treatment in service for burns, malaria and a 
left leg condition.

The RO wrote to the veteran and informed him that available 
records did not show any treatment for a wound of the leg, 
body burns, malaria or a broken bone in service in October 
1972.  The veteran was requested to provide evidence to 
support his claim.  He was also informed that he had one year 
to appeal the RO's action.  

Associated with the claims file is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action dated in November 
1972.  The 10-7131 indicated that the veteran was a patient 
at the VA hospital in Manhattan, New York, for an infected 
pilonidal sinus.

The RO received a letter from the County of Westchester, 
Department of Social Services in November 1972.  The letter 
inquired as to the amount of pension or compensation being 
provided to the veteran.  The RO responded in December 1972 
that the veteran was not in receipt of any monetary benefits.

A Report of Contact, dated in February 1973, noted that the 
RO was called by a Mr. [redacted]. who said that the veteran 
received an award letter of 100 percent retroactive benefits 
but had not received a check.  The RO informed Mr. [redacted] that 
the veteran's claim was denied and notice provided in October 
1972.  

A second VA Form 10-7131 was received from the Manhattan VA 
hospital in January 1973.  The form reported that the veteran 
was again treated for a pilonidal sinus.

A VA Form 10-7131 was received at the RO in May 1974.  The 
form reported that the veteran was being treated for anxiety 
neurosis at the VA hospital in Montrose, New York.  The RO 
informed the hospital that the veteran was not service 
connected for any disabilities.

The RO received a telegram from the VA outpatient clinic in 
Bay Pines, Florida, in June 1974.  The telegram inquired 
about the veteran's service dates and whether he was service-
connected for any disabilities.  The RO responded, by 
telegram, that the veteran was not in receipt of any VA 
benefits in June 1974.

The veteran submitted a VA Form 10-10, Application for 
Medical Benefits, in June 1974.  He included hospital records 
from Grasslands Hospital (also referred to as Westchester 
County Medical Center) that reported that the veteran was 
hospitalized from March to April 1974 for treatment of a 
pilonidal sinus.  The discharge summary noted a prior history 
of admission to the facility for treatment of burns to the 
left hand and left flank in 1963.  The summary also listed a 
history of treatment for a bullet wound of the right knee and 
tonsillectomy in 1969.  The physical examination, except for 
the pilonidal sinus, was reported as practically 
unremarkable.  

The RO wrote to the Westchester County Medical Center and 
informed them that the veteran was not service-connected for 
the pilonidal sinus.  Therefore, there was no authority for 
VA to pay for the treatment.  The letter said that the 
veteran was also being informed of the response.

The RO received a VA Form 10-7131 indicating that the veteran 
was inpatient at the Bronx VAH in May 1975.  The form 
indicated the veteran was being treated for schizophrenic 
reaction.

The veteran submitted an informal claim for disability 
compensation benefits in May 1975.  He asked that his 
disability claim for his nervous disorder be "reopened and 
rerated."  He asked that records be retrieved from the 
Franklin D. Roosevelt (FDR) hospital in Montrose, New York.  
He said he had undergone shock treatments at Montrose about 
four times during the past years. 

The RO received a letter from [redacted], of [redacted] 
Street Mission in May 1975.  Mr. [redacted] said that the 
veteran claimed to be a disabled veteran of the Vietnam War 
and had stayed at the mission.  The veteran had said that his 
disability benefits had been unduly delayed.  Mr. [redacted] 
requested information about the status of the veteran's 
benefits.

The RO denied the veteran's claim in June 1975.  The 
notification letter informed the veteran that available 
records did not show treatment for a nervous condition in 
service or at the time of his separation examination.  He was 
told that no further action could be taken on his claim until 
he submitted evidence to show that the condition was incurred 
in or aggravated by his military service and that it still 
existed.  He was further informed of the type of evidence 
that he should submit.

The RO notified Mr. [redacted] that the veteran's claim for 
disability benefits was denied as records showed no evidence 
of a disability.

A VA Form 10-7131 was received at the RO as notice of 
admission for the veteran at the Montrose VAH in July 1975.  
The admission diagnosis was listed as schizophrenic.  A 
second VA Form 10-7131 was received from Montrose in August 
1975.  The hospital requested verification of the veteran's 
service and service-connected disability status.  The RO 
responded that the veteran was not service-connected for any 
disability.

A VA Form 10-7131 was received at the RO as notice of 
admission for the veteran at the VA facility in Castle Point, 
New York, in July 1975.  No diagnosis was listed.  The form 
requested that the RO verify the veteran's service and 
service-connection status.  The RO responded in September 
1975, noting that the veteran was not service-connected for 
any disability.

The veteran submitted a statement in April 1976 wherein he 
inquired as to the status of his May 1975 claim.  He said 
that he had not heard anything in response to his claim.  The 
address given by the veteran was the same address used by the 
RO to communicate the denial of the veteran's claim in June 
1975.

The RO sent the veteran a copy of the June 1975 denial in May 
1976.  

A VA Form 10-7131 was received at the RO as notice of 
admission for the veteran at the Montrose VAH in May 1978.  
The diagnosis was listed as manic depression.  Of note is the 
identifying information for the veteran on the upper left of 
the form.  An addressograph card was used to identify the 
veteran.  It listed him as nonservice-connected.  

Another VA Form 10-7131 was received at the RO as notice of 
admission for the veteran at the VA medical center (VAMC) in 
West Haven, Connecticut, in January 1980.  The diagnosis was 
listed as depression.  The RO notified the VAMC that the 
veteran was not service-connected.  

The veteran submitted a statement in February 1980 wherein he 
said he was unable to keep an appointment because of his 
inpatient status.  He said that he was being treated for his 
service-connected nervous condition.  He asked for a copy of 
his DD 214 if one was in his claims file.  

The RO wrote to the veteran in February 1980 in response to 
his February 1980 correspondence.  The RO informed the 
veteran they were working on his claim and waiting on 
hospital records before making a decision.

The veteran responded to the RO in February 1980.  He said 
that, as far as he was aware, he was rated as 10 percent 
disabled for a leg condition.  He said he was recently 
informed that he was rated as 50 percent disabled.  He said 
he had never received a check for more than the 10 percent.  
He said that the additional 40 percent was due to his 
psychiatric condition.  He then asked why he had not received 
any of the additional money.

The RO responded to the veteran in March 1980.  He was 
advised that his previous claim for service connection was 
denied in June 1975.  The RO again explained the basis for 
the denial and informed the veteran that he would need to 
submit new and material evidence to reopen his claim.  
Finally, the RO informed the veteran that they did not have a 
copy of his DD 214.

The veteran submitted a statement in May 1980.  He addressed 
his intention of enrolling in college and his delimiting date 
for VA benefits.  He said that he was presently 30 percent 
disabled from injuries he suffered on active duty.  He also 
said that he had been notified of an increase in his 
disability to 40 percent because of his nerves.  He said this 
resulted in a 70 percent total disability.  The veteran 
alleged that, since 1970, he had been an inpatient at various 
VAMCs thirteen times and five times were for operations.  
Finally, he said he was no longer able to work in the roofing 
field.  He did not say why this was so.

The RO treated the veteran's statement as an application for 
an extension of his delimiting date.  In a May 1980 response 
to the veteran the RO asked that he identify the type of 
claimed disability, the dates he was unable to pursue 
training because of the disability, to state how the 
disability occurred, and to furnish employment information.  
The veteran was also advised that VA had no medical records 
substantiating any service-connected disabilities.  The 
veteran was asked to provide specific information to allow 
the RO to obtain additional evidence concerning any alleged 
service-connected injuries.  The statement was sent to the 
veteran in care of the Veterans Center Operation Outreach - 
listed as his return address on his May 1980 statement.

A progress note was received from the West Haven VAMC in 
March 1980.  It was signed by a C.S., M.D.  Dr. S. said that 
the veteran was a "service-connected" 30 year old that was 
hospitalized for increasing depression over the past several 
months.  He said the diagnoses were depression, with an onset 
of several months, character disorder of unspecified type, 
and possibly post-Vietnam stress disorder, with onset in 
1971, including hospitalizations.  Dr. S. said that the 
veteran's prognosis was reasonably good to return to work and 
life outside the hospital.

The RO resent the May 1980 letter to the veteran in September 
1980.  The letter was returned to sender.

A VA Form 10-7131 was received from the VAMC in Montrose in 
September 1980.  The veteran was being treated for 
schizophrenia.  The RO notified the VAMC that the veteran was 
not service-connected.

The veteran's representative submitted an informal claim for 
service connection for residuals of a tonsillectomy and for a 
nervous disorder related to delayed stress from the veteran's 
tour of duty in Vietnam in November 1980.  The representative 
said, incorrectly, that the veteran was hospitalized at the 
VAMC in West Haven in September 1980.  

The RO sent a request for a narrative summary to the West 
Haven VAMC in November 1980.  The VAMC initially erroneously 
responded that the veteran had died in December 1980.  A 
subsequent reply indicated that the veteran was last 
hospitalized at the West Haven VAMC in May 1980. 

A copy of the discharge summary from West Haven, for the 
period from January 1980 to May 1980, was received at the RO 
in April 1981.  The summary indicated that the veteran's 
diagnosis was personality disorder.  The summary noted that 
it was still unclear as to why the veteran sought treatment 
and hospitalization.  He was noted to have a history of 
repeated hospitalizations, "all of which appeared to have 
been needed because of feelings of depression and perhaps 
impending loss and needing to be taken care of."  The 
summary went on to say, in pertinent part:

It is difficult to find much more in 
[the veteran] in terms of some kind 
of identity.  He absorbs his 
environment and reflects it and can 
fit in and lie and convince, almost 
as if he were the world's most 
proficient salesman, and yet what he 
says is not believed by anyone 
around him, even when he is telling 
the truth.  The problem is that he 
himself doesn't know what to 
believe.  He doesn't know who or 
what he is, to the extreme that he 
has gaps in his memory and becomes 
confused about his opinions and 
feelings.  

VAMC West Haven Hospital summary, dated in May 1980.  The 
veteran was noted to have attended an outreach program at a 
vet's center.  There was no mention of the veteran's service 
in Vietnam, his being wounded, or the veteran alleging any 
difficulties as a result of his service in Vietnam.  The 
veteran was noted to be capable of returning to work 
immediately if he wanted to.

A VA hospital summary from the Montrose VAMC was received by 
the RO in July 1981.  The summary related to a period of 
hospitalization from September 1980 to October 1980, the 
period of hospitalization identified by the veteran's 
representative at the time of the claim in November 1980.  
The summary reported the veteran's diagnosis as an adjustment 
reaction to adult life.  The summary also reported that it 
was not clear to the treatment teams whether the veteran had 
a psychiatric condition because he was not displaying 
symptoms at the time and gave no definitive history.  The 
summary did say that the veteran displayed classic symptoms 
of post-Vietnam adjustment syndrome and that a Halfway House 
treatment team began to work with him on those symptoms.  The 
veteran was offered a very good employment opportunity that 
necessitated a discharge from the hospital to accept it.

The veteran was scheduled for a VA psychiatric examination, 
as development of his claim, in September 1981.  He failed to 
report for the examination.  

The RO issued a rating decision, dated September 30, 1981, 
that denied service connection for a nervous condition.  The 
rating decision made reference to the veteran previously 
being denied service connection for several disabilities that 
were not shown by the evidence of record and his claim was 
treated as a reopened claim.  The rating decision noted the 
evidence from the two 1980 hospital summaries.  The veteran 
was denied service connection for a personality disorder 
because it was not considered a disability under the law.  It 
was also noted that the veteran failed to appear for his 
scheduled VA examination.

There is no indication in the claims file that the veteran 
was provided notice of the September 30, 1981, rating 
decision.

The veteran submitted an informal claim that was received at 
the RO in May 1983.  He said that he was being treated at the 
Montrose VAMC on an outpatient basis.  He said that his 
problems related to his two tours of duty in Vietnam but he 
provided no details.  He also said that he had been diagnosed 
with post-traumatic stress disorder (PTSD) by VA doctors.  He 
said he had been treated at the Kingsbridge [Bronx], 
Montrose, West Haven, and Manhattan VA facilities.  He said 
that his problems went back to his military service and they 
had gotten worse.  Finally, the veteran said that he had put 
in a claim once before but never followed up on it.

The RO wrote to the veteran and informed him that they were 
seeking VA treatment records in development of his claim in 
May 1983.  The veteran was also advised that his prior claim 
was denied in September 1981 because he was diagnosed with a 
personality disorder.  The veteran was also advised that 
notice of the rating action was sent to him.

The RO also wrote to the veteran in June 1983.  The RO asked 
that the veteran provide specific information regarding any 
claimed stressors.  He was also asked to submit medical or 
lay evidence describing the manifestations of his PTSD.  

VA treatment records from the Montrose VAMC were received in 
June 1983.  The records covered a period from December 1980 
to April 1983.  The records show that the veteran failed to 
report for several outpatient appointments in December 1980 
and was discharged from the clinic in January 1981.  An entry 
dated April 26, 1983, referred the veteran to the "stress 
program" for Vietnam War related flashback syndrome.  An 
entry dated April 27, 1983, noted that the veteran wanted 
treatment on an inpatient basis.  The entry noted that the 
stress program did not take direct admissions and did not 
have an outpatient program.  The veteran was to be seen in 
the mental health clinic.  An entry from April 29, 1983, 
noted that the veteran was seen on an initial basis.  No 
pertinent information was contained in the entry.

Associated with the claims file is a statement from M. F., 
M.D., a VA physician, dated in June 1983.  Dr. F. said he was 
attaching a discharge summary from the Bronx VAMC for a 
period of treatment for PTSD from May 2, 1983, to June 1, 
1983.  No summary was attached.  A copy of the veteran's DD 
214 was received.

The veteran's DD 214 showed his service dates as from May 
1967 to June 1970.  His military occupational specialty (MOS) 
was an infantryman.  His military medals, decorations, and 
awards included the Combat Infantryman Badge (CIB), Bronze 
Star Medal (no combat "V" was noted on the award), Army 
Commendation Medal, National Defense Service Medal, Vietnam 
Service Medal and Vietnam Campaign Medal.  The DD 214 
reported that the veteran served in the Republic of Vietnam 
from November 17, 1968, to June 22, 1970.  The DD 214 further 
reported that the veteran had 152 days of lost time under 10 
U.S.C. § 972.  The dates of lost time were given as from July 
20, 1967, to November 14, 1967, and from December 5, 1967, to 
January 21, 1968.  There was no indication of the veteran 
being a prisoner of war (POW) during his military service.

The Board notes that 10 U.S.C. § 972 (1970) relates to the 
effect of time lost for members of the armed forces.  In 
general, 10 U.S.C. § 972(a)(2), (3) provides that an enlisted 
member that is absent from his unit for more than one day 
without proper authority, or is confined by military or 
civilian authorities for more than one day in connection with 
a trial, whether before, during, or after the trial, is 
liable after his return to full duty, to serve for a period 
that, when added to the period served before his absence from 
duty, amounts to the term for which the person was enlisted 
or inducted.  In short, a person that has a period of 
unauthorized absence (UA) or is confined, is liable for that 
period of time of UA and/or confinement.

The veteran responded to the RO's June 1983 letter that same 
month.  He said that he had no history or subsequent 
treatment to his service in the military.  He asked that the 
RO note that he was a patient at the Kingsbridge [Bronx] VA 
hospital in September 1970.  He said that his medical records 
had information regarding his claimed PTSD.

The RO received a VA Form 10-7131 from the Bronx VAMC in May 
1983.  The VAMC was requesting that the RO verify the 
veteran's status as an ex-POW.  The Board notes that an 
addressograph card was used to imprint the veteran's 
information on the form.  There was no indication in that 
information that the veteran was service-connected or an ex-
POW.

The veteran was afforded a VA psychiatric examination in July 
1983.  The veteran was examined by a board of two 
psychiatrists.  The examiners noted that the veteran' SMRs 
indicated that the veteran had complained of a hand injury on 
one occasion.  They also noted that the veteran had been a 
patient at Kingsbridge [Bronx], Montrose, and West Haven 
VAMCs since his discharge.  It was noted that the veteran had 
been diagnosed with a personality disorder and adjustment 
reaction to adult life.  The veteran said that he did not 
want to talk about his Vietnam experiences because he did 
that five days a week at 'Northport' and it upset him.  The 
veteran said that he was hospitalized at a VA hospital within 
two weeks after leaving service because of an incident on a 
subway.  The veteran intervened in an assault on a woman and 
stabbed a man.  He said that he was put into Grasslands 
Hospital for 70 days.  The veteran said that he served 28 
months in Vietnam and was stationed at various places and had 
different jobs, primarily in the artillery.  The veteran said 
that he received many shrapnel wounds and had burns on his 
left hand.  He refused to tell the examiners anything about 
his being an ex-POW and said that information was classified 
and that most of his records had been destroyed.  He said 
that his wife supported him because he could not hold any job 
for more than a few months at a time.  

The veteran said that he went into the Army to have a home 
life.  He had lived in orphanages most of his life prior to 
that.  He said that he enjoyed his time in the service.  The 
veteran also said that he was involved in various special 
expeditions that were classified, that some of the people he 
worked with were doing assassination work and killing some of 
their own soldiers.  He said that he had recurrent dreams and 
flashbacks in the daytime about his experiences in Vietnam.  
He said that he had been in Montrose and other VA hospitals 
repeatedly since leaving service.  He was receiving 
outpatient treatment.  The examiners pointed out to the 
veteran that his records did not indicate any shrapnel 
wounds.  He said that the records were classified and either 
locked up or destroyed.  The examiners provided a diagnosis 
of severe PTSD.

Associated with the claims file is a VA memorandum, dated in 
September 1983.  The memorandum is signed by three 
physicians.  One psychiatrist, Dr. C., was a member of the 
board of two psychiatrists that examined the veteran in July 
1983, a Dr. R., designated as assistant chief of psychiatry, 
and a Dr. D., designated as the chief medical officer of the 
outpatient clinic also signed the memorandum.  Dr. C. 
indicated that he had reviewed the veteran's records as the 
request of Dr. R. and Dr. D.  He said this included the 
veteran's hospital records, clinic records and service 
records.  He referred to the May 1980 hospital summary from 
West Haven where the veteran was hospitalized for 127 days 
and diagnosed with a personality disorder.  He also referred 
to a hospital summary from Montrose, written by Dr. F., for a 
period of hospitalization from May 2, 1983, to June 1, 1983 
(this was the same summary that Dr. F. said he had attached 
to his June 1983 statement).  Dr. C. noted that Dr. F. said 
that the veteran had multiple hospitalizations over 12 years 
all secondary to PTSD.  He also noted that Dr. F. said that 
the veteran had been incorrectly diagnosed as a paranoid 
schizophrenic on a discharge from the Bronx VAMC.  The Bronx 
VAMC summary was from May 1975.  Dr. C. noted that the 
veteran reported at the time of his Bronx hospitalization 
that he had been a patient at Bellevue Hospital but there 
were no records of this in the file.  Dr. C. queried that, if 
the veteran was hospitalized for 127 days at West Haven, and 
had symptoms of PTSD, why was he diagnosed with a personality 
disorder.  He concluded that the overall history of the 
veteran did not justify a diagnosis of PTSD.  He said the 
veteran's overall adjustment in recent years indicated that 
the veteran had been suffering from schizophrenia.  As noted 
above, the memorandum was signed by all three physicians.

The RO issued a rating decision, dated October 4, 1983, that 
denied the veteran's claims for service connection for PTSD.  
The rating decision noted that the September 1981 rating 
decision denied the veteran's claim for service connection 
for a nervous disorder.  The rating decision cited the 
evidence from the July 1983 VA examination report as well as 
the September 1983 memorandum.  The RO found the September 
1983 medical opinion to be more persuasive and denied the 
veteran's claim.

There is no evidence in the claims file that the veteran was 
provided a copy of the October 4, 1983, rating decision.

The RO issued a confirmed rating decision in January 1984.  
The confirmed rating decision cited to a January 1984 memo 
from a VA physician that examined the veteran in November 
1983.  The VA physician concurred that the veteran did not 
have PTSD.  A copy of the memo from the physician was not 
included.  The veteran was issued notice of the rating 
decision and his appellate rights in January 1984.  

The RO provided notice of the confirmed rating decision in 
January 1984.  The notice advised that the veteran was denied 
service connection for PTSD as the evidence did not 
demonstrate that he had PTSD.  A copy of the notice was also 
provided to the veteran's representative.

The RO received a VA Form 10-7131 from the Montrose VAMC in 
May 1985.  The form showed that the veteran was being treated 
for PTSD.  The VAMC asked that the RO confirm the veteran's 
status as an ex-POW.  The RO replied in June 1985 that there 
was no evidence that the veteran was an ex-POW.

A VA Form 10-7131 from the Lyons, New Jersey, VAMC was 
received by the RO in September 1985.  The form indicated 
that the veteran was being treated for alcohol dependency.  
Of note is the addressograph information on the form used to 
identify the veteran.  The card used now identified the 
veteran as an ex-POW.  The RO also notified the Lyons VAMC 
that there was no evidence of POW status for the veteran that 
same month.  

A VA Form 10-7131 was received from an unidentified VA 
facility in February 1986.  No diagnosis was listed.  The RO 
confirmed that the veteran was not service connected.

Another VA Form 10-7131, from the VAMC in Manhattan, was 
received in May 1986.  The VAMC reported that the veteran was 
seeking dental eligibility.  The RO confirmed for the VAMC 
that the veteran was not service connected.  

A VA Form 10-7131 from the Lyons VAMC was received in 
February 1987.  The veteran was being treated for PTSD and 
compulsive gambling.  The addressograph information again 
listed the veteran as an ex-POW.

A VA Form 10-7131 was received from an unidentified VA 
facility in February 1987.  The veteran was treated for 
depression.  The RO confirmed that the veteran was not 
service connected.  The identifying information listed the 
veteran as an ex-POW.

The Bronx VAMC submitted a VA Form 10-7131 in July 1987 
requesting verification of the veteran's status.  He was 
claiming that he was 100 percent service-connected for PTSD.

An attorney from the Office of the Public Defender in Mays 
Landing, New Jersey, wrote to the Montrose VAMC in March 
1988.  The attorney requested information regarding the 
veteran's treatment.  The VAMC responded in April 1988 that 
the veteran was service-connected for post-operative 
tonsillectomy.  The reply noted that the veteran was examined 
at the VAMC in July 1983 and hospitalized in 1980.  A copy of 
the July 1983 examination report and 1980 hospital summary 
were provided.

A VA Form 10-7131 from the VAMC in Northport, New York, was 
received in May 1988.  The veteran was being treated for 
PTSD.  He was still listed as an ex-POW.

A VA Form 10-7131 from the VAMC in Castle Point, New York, 
was received in June 1988.  The veteran was being treated for 
acute anxiety.  He was still listed as an ex-POW.  

A discharge summary for a period of hospitalization at the 
Lyons VAMC was received in February 1989.  The summary noted 
that the veteran was hospitalized for five days in September 
1988.  He had been transferred from the Brooklyn VAMC after 
suffering an anxiety attack on the subway.  The veteran was 
diagnosed with panic disorder and PTSD, both by history.  The 
Board notes that the accompanying VA Form 10-7131 listed the 
veteran as an ex-POW but this was not mentioned in the 
summary.

A confirmed rating decision, dated in April 1989, continued 
the denial of service connection for a nervous condition.  
The veteran was provided notice of the rating, and his 
appellate rights, that same month.

Associated with the claims file is a VA Form 10-7131 
reflecting hospitalization at the VAMC in Baltimore, 
Maryland, in June 1990.  The identifying information listed 
the veteran as an ex-POW.  The RO informed the VAMC that the 
veteran was not service connected for any disability.

A VA Form 10-7131 was received from the VAMC in Wilkes-Barre, 
Pennsylvania, in November 1990.  No specific condition for 
treatment was listed.  The RO advised the VAMC that the 
veteran was service connected for postoperative 
tonsillectomy.

A VA Form 10-7131 was received from the VAMC in Philadelphia, 
Pennsylvania, in December 1990.  No specific condition for 
treatment was listed.  The RO advised the VAMC that the 
veteran was not service connected for any disability.

Another VA Form 10-7131 was received from the VAMC in 
Washington, D.C., in August 1990.  The veteran was listed as 
being treated for major depression.  The VAMC requested that 
the RO verify the veteran's POW status.  The RO responded, in 
February 1991, that the veteran was not service connected for 
any disability.  There was no reference to the veteran's POW 
status.

The RO received a discharge summary from the Coatesville, 
Pennsylvania, VAMC in January 1991.  The summary was for a 
period of hospitalization from October 5, 1990, to November 
1, 1990.  The veteran gave a history of first being 
hospitalized at the Kingsbridge VA Hospital in 1970.  He said 
he was later transferred to Walter Reed Army Medical Center 
(WRAMC) where he was a patient for three months.  He said he 
was again admitted to WRAMC in 1975 and eventually sent to a 
POW program in Oakland, California.  The summary reported 
that the VAMC had received information that the veteran was 
not listed as an ex-POW and that there was "quite a 
possibility" that he had been lying and gaining entry to 
different VA medical facilities by claiming to be an ex-POW.  
The veteran gave a history of being a guard to a general in 
Vietnam.  Their helicopter was shot down, the general was 
killed, and the veteran was taken as a POW.  A PTSD consult 
was requested but the veteran went on unauthorized absence 
from the facility and did not return and he was never 
evaluated.  His discharge diagnoses were generalized anxiety 
disorder, questionable pathological grief reaction and 
antisocial personality disorder with pathological lying.  

The veteran's representative submitted a claim for a 
temporary total disability rating under 38 C.F.R. §§ 4.29, 
4.30 in July 1991.  The representative said that the veteran 
had been hospitalized for seven weeks from May to June 1991.  
The representative did not identify the VA facility involved.

The veteran submitted a statement in September 1991.  He said 
he had been informed by his representative that he was not 
service-connected for PTSD.  He asked that the claim of July 
1991 be construed as a claim for service connection based on 
his hospitalization at the VAMC in Washington from May to 
June 1991.  The veteran also said that his claims file 
documented that he was a POW in Vietnam.  He said that he 
served 19 months and 6 days in Vietnam, had a CIB and Bronze 
Star medal.  He also said that the records in his file 
established that he had been diagnosed with PTSD.  He said 
that, if the information was not sufficient for a rating, 
that he be afforded a VA examination.

A hospital summary from the VAMC in Washington was received 
by the RO in September 1991.  The summary noted that the 
veteran was hospitalized from June 14, 1991, to June 18, 
1991.  There was no indication of any hospitalization for a 
seven-week period.  The summary reported a past history of 
treatment for gambling addiction and depression.  The veteran 
was also noted to have been hospitalized at the VAMC in 
Washington in August 1990 when he was diagnosed with a 
psychotic disorder, not otherwise specified, and pseudologica 
fantastica as well as a history of a panic disorder and 
depression.  The Axis I diagnoses from the most current 
hospitalization were history of PTSD, panic attacks, and 
agoraphobia, and rule out major depression.  

The Board notes that pseudologica fantastica has been defined 
as a type of lying, in which the person appears to believe in 
the reality of his or her fantasies and acts on them.  See 
Comprehensive Textbook of Psychiatry, Volume 1, (Harold I. 
Kaplan, M.D., Benjamin J. Sadock, M.D., eds.) (5th ed. 1989).  

The RO wrote to the veteran in March 1992 and asked that he 
provide specific information regarding any claimed stressor 
in regard to his claim for PTSD.  He was also asked to 
provide any reports from private physicians.  The veteran was 
requested to provide the evidence within 60 days.

The RO received a response to an inquiry about the veteran's 
POW status from the NPRC in April 1992.  The NPRC reported 
that records did not indicate that the veteran was an ex-POW.  
The NPRC also provided records that showed that the veteran 
received a special court-martial for charges of being absent 
without leave (AWOL) from July 20, 1967, to November 15, 
1967.  The veteran was found guilty and sentenced to 
confinement at hard labor for three months.  The forwarded DA 
Form 20B reported the date of adjudication as December 4, 
1967.  Also provided was a copy of Special Court-Martial 
Order Number 73 (Order), dated January 19, 1968.  The Order 
suspended the unexecuted portion of the veteran's sentence to 
confinement at hard labor, effective as of January 22, 1968.  

A review of block # 30 of the veteran's DD 214, already of 
record, reflects that the veteran had 152 days of lost time 
described as from July 20, 1967, to November 14, 1967, and 
from December 5, 1967, to January 21, 1968.  In light of the 
records from the NPRC it is clear that the veteran was AWOL 
for the July to November 1967 period and in confinement, as 
the result of his court-martial conviction, for the December 
1967 to January 1968 period.  The Board notes that the 
veteran has referred to a period of POW status that 
approximates the 152 days of his lost time.  

The RO denied the veteran's claim for service connection for 
PTSD and entitlement to a temporary total rating under 
38 C.F.R. §§ 4.29, 4.30 on June 5, 1992.  The RO noted that 
the veteran was previously denied service connection for a 
personality disorder by way of a September 1981 rating 
decision.  The veteran was also denied service connection for 
PTSD by the rating decision of October 1983.  Confirmed 
rating decisions dated in January 1984 and April 1989 
continued the previous denials.  In the current claim the RO 
noted that the veteran had not responded to their letter of 
March 1992 requesting information regarding claimed 
stressors.  The hospital summaries from September 1988, 
October to November 1990 and from June 1991 were considered.  
The veteran was not found to have a confirmed diagnosis of 
PTSD.

Notice of the June 1992 rating decision, and appellate 
rights, was provided to the veteran and his representative in 
June 1992.  

The veteran next communicated with the RO in January 1994.  
He submitted a statement wherein he requested that a named 
individual be designated as his beneficiary and that any VA 
checks be issued as two party checks to include himself and 
his beneficiary.

The veteran's representative submitted a request to reopen 
the veteran's claim for service connection for PTSD in 
February 1994.  The request was not date stamped but has been 
treated as received on the date of the request, February 18, 
1994.  The representative cited the veteran's several 
military awards and decorations, to include the CIB.  He said 
that a December 6, 1993, Director of Compensation and Pension 
Service instruction held that receipt of certain military 
awards, to include the CIB, was considered sufficient 
evidence of a stressor.  The representative said that the 
June 1992 notice of denial of service connection for PTSD was 
contradicted by the December 1993 submission.  The 
representative argued that the veteran should be granted 
service connected for PTSD and rated appropriately under 
38 C.F.R. § 3.105.

The representative submitted a copy of the veteran's DD 214 
and a VA hospital summary from the Bronx VAMC.  The hospital 
summary was for a period of hospitalization from May 2, 1983, 
to June 1, 1983.  The summary was not previously of record 
but it was cited to by the September 1983 VA memorandum 
report signed by three VA physicians.  It was also referred 
to by Dr. F. in his statement of June 1983.  

The summary, written by Dr. F., began by identifying the 
veteran as a Vietnam veteran who was an ex-POW and 100 
percent service-connected.  He was said to have had multiple 
admissions over the past 12 years, all due to his PTSD.  
(emphasis added).  The veteran began to experience increasing 
isolation from his wife.  The wife in turn began to call the 
veteran a pathological liar.  Prior to his admission, the 
veteran was said to suffer from symptoms that he had had 
since his service in Vietnam.  These included recurrent 
recollections of atrocities that occurred in Vietnam.  The 
veteran related a number of items that would provoke his 
recollections, these were associated with smells, and types 
of foods, not particular military events.  Dr. F. noted that 
the veteran was apparently 100 percent service-connected but 
had not made any effort to collect his benefits because he 
felt that he did not deserve them.  Dr. F. said that all of 
the veteran's symptoms were chronic in nature and dated back 
to the "Viet Nam Conflict."  Dr. F. reported that the 
veteran said he served 37 months and 4 days in Vietnam and 
was a POW for 152 days.  Dr. F. also reported that "[t]he 
patient refuses to discuss any and all of the intimate 
details of his experience in Viet Nam."  

The veteran reported his first psychiatric hospitalization in 
Bellevue Hospital in 1971 when he went berserk in a subway 
trying to help a woman that was being attacked.  There was 
another hospitalization at the Bronx VAMC where Dr. F. said 
that the veteran was incorrectly diagnosed as a paranoid 
schizophrenic.  Dr. F. said that the veteran related that he 
had fought on the front lines in Vietnam and was a POW for 
150 days and was awarded the Purple Heart for being wounded.  
Dr. F. noted again that the veteran was unwilling to discuss 
his service.  Dr. F. concluded the summary by saying that the 
veteran should be 100 percent service-connected for PTSD and 
that the disorder dated back to the veteran's discharge from 
Vietnam.

The RO wrote to the veteran in October 1994.  He was again 
asked to provide specific information regarding any claimed 
stressor.  He was asked to identify any source of treatment 
for his PTSD so that records could be obtained.

The NPRC sent a second report that the veteran's POW status 
could not be confirmed in October 1994.

A VA Form 10-7131 was received from the VAMC in Brooklyn in 
December 1994.  The veteran was said to be treated for PTSD 
and depression.  The VAMC was questioning the veteran's 
status as an ex-POW.  

VA treatment records for the period from March 1994 to 
February 1995 were received in February 1995.  The records 
are from the Montrose VAMC and show that the veteran was 
initially seen seeking treatment for his panic attacks.

The veteran submitted a statement in February 1995.  He 
stated that he felt that his having a CIB was sufficient 
evidence of a stressor under 38 C.F.R. § 3.304(f).  He also 
asked how his claim could be decided without his having an 
examination.

The veteran submitted a copy of a VA discharge summary for a 
period of treatment at the VAMC in New York for the period 
from July 13, 1994, to August 22, 1994.  The veteran's 
primary diagnosis was PTSD.

The veteran was hospitalized on several occasions according 
to VA Form 10-7131s and other information in the claims file.  
He was at the Lyons VAMC in May 1995, the Philadelphia VAMC 
in June 1995, and Coatesville VAMC in July 1995.  No medical 
condition was listed on any of the notices of 
hospitalization.

The veteran was also scheduled for a VA compensation and 
pension (C&P) examination in June 1995 but failed to report, 
presumably because he was an inpatient.

The RO issued a rating decision dated August 19, 1995, that 
denied service connection for PTSD.  The rating decision 
noted that the veteran had failed to report for his 
examination and that the evidence of record was inadequate 
for the purpose of evaluating the veteran's claim.  Notice of 
the rating action was provided on September 6, 1995.

The veteran's representative contacted the RO and reported 
that a partially incorrect address was used to contact the 
veteran about his VA examination.  The veteran was 
rescheduled for his VA examination in November 1995 and 
December 1995 but he failed to report.  The RO contacted the 
postmaster for verification of the veteran's address and was 
notified in January 1996 that the veteran was not known at 
the address used by the RO.

The veteran failed to report for another scheduled 
examination in February 1996.  The RO issued a rating 
decision in March 1996 that confirmed the prior denial of the 
claim.  The decision noted the elements to be shown to 
establish service connection for PTSD.  The evidence of 
record did not show a diagnosis of PTSD.

Another rating decision was issued in April 1996, again 
denying the veteran's claim.

The veteran's representative contacted the RO in June 1996 to 
say that the veteran said he was not notified of his 
examination appointment.  Another examination was scheduled 
for the veteran in September 1996.  He failed to report.  The 
RO again denied the claim in October 1996.

The veteran again failed to report for a scheduled VA C&P 
examination in December 1996.

The veteran's representative submitted information relative 
to a claim for an unrelated condition in December 1996.  The 
representative also included a copy of Form SSA-831-U3, 
Disability Determination and Transmittal, dated in August 
1996.  The form was from the Social Security Administration 
(SSA) and indicated that the veteran was found to be totally 
disabled from chronic PTSD as of May 1, 1996.  No additional 
information regarding the SSA disability determination was 
provided.

Associated with the claims file is a VA discharge summary and 
treatment records for a period of hospitalization at the 
Brooklyn VAMC from November 18, 1996, to November 22, 1996.  
The veteran's primary diagnoses were rule out major 
depression and rule out PTSD.  

The veteran was afforded a VA psychiatric examination in May 
1997.  The veteran gave a history of 33 combat assaults, 
being shot down twice and wounded the second time, and 
receiving two Purple Hearts, and being burned.  The veteran 
said that he was hospitalized for 35 days.  He also said that 
he had fractured seven ribs and broken his jaw in three 
places in the explosion of an ammo dump.  The veteran said he 
was medivaced to WRAMC and was denied reenlistment.  He said 
he was granted a 100 percent disability rating in 1977 but 
did not want it.  The veteran was given a diagnosis of PTSD.  
No specific stressor was identified and the examiner made no 
comment as to how the diagnosis was related to the veteran's 
military service.  The examination report was extremely short 
and consisted entirely of a history of events as related by 
the veteran.  It contained no analysis, or mental status 
examination.  

The veteran submitted a letter from the SSA in April 1997.  
The letter noted that the veteran was in receipt of 
Supplemental Security Income (SSI) benefits from the SSA.  
The Board notes that, in the veteran's case, the SSI program 
is based on his disability and income status as to the level 
of his monthly benefit.  

The New York RO granted service connection for PTSD and 
awarded a 100 percent disability rating by way of a rating 
decision dated in April 1997.  The effective date for the 
grant of service connection and the 100 percent rating was 
established as the date of claim of February 18, 1994.  The 
rating decision provided no analysis as to the basis for the 
decision.  There was no discussion of the elements found at 
38 C.F.R. § 3.304(f).  The rating decision cited to the 
history contained in the March 1997 VA examination report as 
the basis for the grant and the 100 percent rating.

The veteran's claims file was transferred to the Newark RO, 
at the veteran's request, in June 1997.

VA treatment records for the period from January 1997 to 
March 1997 were associated with the claims file.  The records 
reflect counseling sessions with a social worker during that 
period.  

A discharge summary from the Lyons VAMC was received in 
February 1997.  The summary pertained to a period of 
treatment from January 6, 1997, to January 29, 1997.  The 
treatment related to current complaints.  There was no 
information relating to any earlier treatment or events 
regarding the veteran.

The veteran, through his representative, submitted a notice 
of disagreement (NOD) with the April 1997 rating decision.  
The veteran alleged that his claim was granted on the basis 
of secret documents that were provided to the RO by the 
National Security Agency (NSA).  The records were then 
resealed and hand carried back to the NSA.  The veteran said 
that his proper date for service connection should be June 
23, 1970.  He alleged that his SMRs contained evidence of 
burns to his left hand and leg as well as pain and tenderness 
in his left knee.  The veteran said that he believed that 
there was clear and unmistakable error (CUE) involved in 
every rating decision rendered in regard to his psychological 
disability since his claim in 1972.  The veteran repeated his 
assertion that he was diagnosed with war neurosis shortly 
after service at the WRAMC.  He claimed to have been 
hospitalized 58 times for his service-connected psychological 
disability.  He cited to the hospital summary written by Dr. 
F. in 1983 as proof of a 12-year history of hospitalizations 
for PTSD.  The veteran also asserted the results of magnetic 
resonance imaging (MRI) tests at two VAMCs showed residuals 
of a concussion and confirmed the existence of residuals of 
burns on the left hand flank, gunshot wound to the left knee 
(he claimed the bullet fragment was still in the knee), and a 
fractured back.  He said these physical elements were noted 
on his November 1972 examination.  Finally, the veteran said 
that his VA identification card confirmed his status as an 
ex-POW through a link with the NSA.

The RO issued a rating decision in August 1997 that found no 
error in the assignment of the effective date for service 
connection and the 100 percent rating.  The rating decision 
noted that the veteran was previously denied service 
connection for PTSD by way of a rating decision dated in June 
1992 and he had failed to file an appeal.  There was also a 
detailed analysis of the prior denials of the veteran's 
claims in September 1981 and October 1983.  

The veteran submitted his substantive appeal in regard to the 
earlier effective date issue in March 1998.  The veteran 
contended that not all of the pertinent records were obtained 
in regard to the earlier decisions in his case.  He further 
contended that, had the records been obtained, his claim 
would have been granted at an earlier time.  The veteran also 
argued that the June 1983 hospital summary written by Dr. F. 
was not given the proper weight.  If so, service connection 
would have been established. 

The veteran's representative submitted additional written 
argument in August 1998 via a VA Form 646.  The 
representative also included a significant amount of VA 
medical records and hospital summaries covering a period from 
November 1972 to January 1997.  In regard to the argument, 
the representative said that had the submitted VA records 
been obtained previously, the veteran's claim would have been 
granted earlier.  The representative noted the several rating 
decisions that had previously denied service connection and 
said that if only some of the records had been requested, the 
veteran's claim would have been granted.

The treatment records from 1972 to 1985 document multiple VA 
admissions for treatment for physical and psychiatric 
complaints.  The more recent records from 1994 to 1997 relate 
to laboratory test results and an admission for treatment of 
PTSD in December 1996.  

The veteran's representative submitted additional argument in 
August 1998 in response to a supplemental statement of the 
case.  The representative noted that the veteran submitted a 
claim for service connection for PTSD in April 1983 and was 
hospitalized from May to June 1983.  He noted that the 
veteran was diagnosed with PTSD at a July 1983 VA 
examination.  He also acknowledged that the veteran's 
diagnosis was established as schizophrenia by a panel of 
physicians in September 1983.  He said that the June 1983 
hospital summary was the basis for the grant of service 
connection in 1997.  He said that the RO failed to exercise 
its duty to assist in obtaining records.  The representative 
also noted the many notifications of hospitalization of 
record and said that they constituted informal claims for 
service connection for a psychological disorder under 
38 C.F.R. § 3.155(a).  He claimed that there was CUE on the 
part of the RO in not advising the veteran as to the 
requirement for evidence to support his claim, ignoring the 
existence of records which were known to exist within the VA 
system, and by not following procedures when credible 
evidence of a claim was presented.  The representative said 
that the evidence was submitted under the provision of 
38 C.F.R. § 3.156(b).

The RO wrote to the veteran in January 1999 and informed him 
of the requirements to submit a valid claim of CUE in a RO 
rating decision.  He was informed that his allegations were 
too ambiguous.

The veteran's representative submitted a VA 646 in response 
in January 1999.  The representative argued that the RO 
failed to respond to the numerous VA Form 10-7131s as 
informal claims.  The representative further argued that the 
RO failed to apply reasonable doubt in light of objective 
evidence of medical evidence of PTSD and the veteran's DD 214 
that showed the award of a CIB.  He also asserted that the 
RO's failure to apply the provisions of the American 
Psychiatric Association (APA) manual and 38 C.F.R. §§ 4.125-
4.132 resulted in a denial of due process and adverse claim 
decisions for the period from 1972 to 1996.

The veteran's representative submitted extensive written 
argument in August 1999.  The representative noted that the 
veteran had been awarded a CIB.  "In this capacity, he was 
exposed to numerous traumatizing stressors, such as being 
involved in a burning helicopter crash and being a prisoner 
of war."  In regard to the September 1981 rating decision, 
the representative provided no argument regarding CUE in the 
decision as it applied to service connection for a nervous 
condition.  As to the October 1983 rating decision, the 
representative asserted that the RO did not say why the 
September 1983 opinion was more reliable than the July 1983 
VA examination report.  Also, he asserted that the RO did not 
consider the June 1983 hospital summary.  Finally, it was 
argued that the RO did not attempt to obtain records from 
WRAMC.  The representative acknowledged that the veteran's 
claim was denied in June 1992 because the evidence at the 
time of a 1991 hospitalization did not show a diagnosis of 
PTSD.  The veteran's claim was again denied in August 1995 
because the veteran did not provide any evidence of a 
diagnosis of PTSD at the time.

The representative argued that the September 1981, October 
1983, June 1992 and August 1995 rating decision were not 
final because VA failed in its duty to assist.  The 
representative cited to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) for his authority.  He then argued that VA had a 
duty to assist at the time of the earlier claims because the 
veteran had submitted well-grounded claims.  The 
representative again argued that the RO was put on notice 
that the veteran said he was treated for war neurosis shortly 
after service.  Given the veteran's diagnoses of 
schizophrenia, it was possible that service connection may 
have been established on a presumptive basis if the records 
had been sought out.  The representative next argued that the 
diagnosis and statements from Dr. F. in the June 1983 summary 
could be used to establish service connection under Savage v. 
Gober, 10 Vet. App. 488 (1997).  He said the same analysis 
applied to the RO's failure to obtain the veteran's SSA 
records.  The representative also said that the RO failed to 
assist the veteran in establishing his status as an ex-POW.  
It was contended that the veteran was prejudiced beginning 
with the 1991 [sic] decision.  The representative alleged 
that the RO first attempted to develop the veteran's POW 
status for the first time in September 1994.  

The representative also argued that the RO failed to apply 
38 C.F.R. § 4.125(b) in regard to changes of a diagnosis of a 
mental disorder.  He alleged that the RO elected to pick and 
choose what reports to rely on in the adjudication of the 
veteran's claim.  The representative said that the RO failed 
to consider all of the evidence of record at the time of the 
September 1981 decision and said that the RO was obligated to 
do so in considering an increased rating.  (emphasis added).  
The representative said that the RO should have done 
something to reconcile the results of the July 1983 VA 
examination with the September 1983 VA memo.  He again said 
that 38 C.F.R. § 4.125 applied and that there should have 
been an explanation of the new diagnosis.  

The Board remanded the veteran's case in November 1999.  The 
remand directed that the RO issue a statement of the case as 
to whether there was CUE in any of the rating decisions prior 
to April 1997.

Discharge summaries from the Bronx VAMC were received in July 
2000.  One summary was duplicative of the June 1983 summary.  
The second summary was for a period of hospitalization for 
PTSD in February 1985.

VA treatment records for the period from May 1995 to 
September 2000 were associated with the claims file.  The 
records did not provide any pertinent information in regard 
to establishing an earlier effective date for service 
connection for PTSD and are not relevant to the CUE issues on 
appeal.

Associated with the claims file is a document that appears to 
be a chronology of events for the veteran since his discharge 
from service.  

The veteran submitted a detailed psychiatric report from J. 
H. Jacoby, M.D., Ph.D., dated in April 2001.  Dr. Jacoby 
provided a diagnosis of PTSD for the veteran.  He concluded 
that the veteran clearly had PTSD ever since his Vietnam 
service.  Dr. Jacoby also stated that the veteran was not, 
and never was, schizophrenic.  He also opined that the 
veteran was 100 percent disabled from his PTSD since his 
discharge from service.  

VA treatment records for the period from June 1997 to January 
2002 were associated with the claims file.  As noted in the 
earlier discussion of VA records added to the file, the 
records did not provide any pertinent information in regard 
to establishing an earlier effective date for service 
connection for PTSD and are not relevant to the CUE issues on 
appeal.

The veteran's representative submitted additional argument in 
July 2002.  The representative said that there was medical 
evidence showing a clear diagnosis of PTSD prior to 1994.  
Also that stressors were conceded in light of the veteran's 
award of the CIB.  He said that the medical evidence 
confirmed that a PTSD diagnosis was a constructive part of 
the VA record.  Finally, the representative said that under 
Bell v. Derwinski, 2 Vet. App. 64 (1992), an earlier 
effective date was in order.

The veteran's case was again remanded by the Board in 
September 2002.  The Board remanded the case for the RO to 
specifically adjudicate whether there was CUE in rating 
decisions dated September 30, 1981, October 4, 1983, June 5, 
1992, and August 19, 1995.  

The RO issued a rating decision determining that there was no 
CUE in the named rating decisions in November 2002.  The 
veteran, through his representative, submitted a NOD in 
December 2002.  Grave procedural error under Hayre was again 
argued, especially in that records were not obtained that 
could have supported the veteran's claim.  The representative 
conceded that a claim of CUE in the August 19, 1995, rating 
decision was rendered moot by the ultimate grant of service 
connection that established an effective date as of the date 
of claim in February 1994.

The veteran's representative submitted additional argument in 
July 2004.  The representative contended that the notices of 
hospitalization received by the RO served to provide notice 
of a claim under 38 C.F.R. § 3.157(b)(1).  The representative 
further argued that the RO failed to carry out its duty to 
assist and committed grave procedural error in the 
development of the veteran's claim.

II.  CUE

The Board notes that the four rating decisions being 
challenged on the basis of CUE are final, unappealed 
decisions.  The veteran's claim for service connection for a 
nervous condition was denied by way of the September 30, 
1981, rating decision.  The denial was confirmed by way of a 
rating decision dated in April 1989.  The veteran was 
afforded notice of the rating action, and his appellate 
rights, that same month.  He did not submit a NOD with the 
September 30, 1981, rating decision, and the decision became 
final.  

The veteran's claim for entitlement to service connection for 
PTSD was denied by way of the October 4, 1983, rating 
decision.  The denial was confirmed in a rating decision 
issued in January 1984.  Notice of the rating action, and 
appellate rights, was provided in February 1984.  The veteran 
did not submit a NOD and the decision became final.

The veteran's claim for entitlement to service connection for 
PTSD was denied by the June 5, 1992, rating decision.  Notice 
of the decision and appellate rights was provided that same 
month.  The veteran failed to submit a NOD with the rating 
decision and it became final.

The veteran was again denied entitlement to service 
connection for PTSD by the August 19, 1995 rating decision.  
Notice of the rating action and appellate rights was provided 
that same month.  The veteran did not submit a NOD with the 
rating action.  The decision became final.  

The United States Court of Appeals for the Federal Circuit 
has ruled on the issue of finality of RO decisions and the 
exceptions to the rule of finality in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2003).  In their opinion the Federal 
Circuit noted that:

If a veteran fails to appeal from an RO 
decision concerning a claim, the decision 
becomes "final," and "the claim will 
not thereafter be reopened or allowed, 
except as may otherwise be provided by 
regulations not inconsistent with this 
title."  38 U.S.C. § 7105(c) (2000).  
Principles of finality and res judicata 
apply to agency decisions that have not 
been appealed and have become final.  See 
Astoria Fed. Savs. & Loan Ass'n v. 
Solimino, 501 U.S. 104, 107-08 (1991) 
(allowing the application of res judicata 
to administrative agency determinations 
that have attained finality); Routen v. 
West, 142 3d. 1434, 1437 (Fed. Cir 1998) 
(applying finality and res judicata to VA 
decisions).  As we have observed in 
Routen, "[u]nless otherwise provided by 
law, the cases are closed and the matter 
is thus ended."  Routen, 142 F.3d at 
1438

Cook, 318 F.3d at 1336-37.

The Federal Circuit noted that there were only two statutory 
exceptions to the rule of finality.  (emphasis added).  The 
first is if new and material evidence was submitted under 
38 U.S.C.A. § 5108 (West 2002).  The second statutory 
exception is if the decision is subject to revision on the 
grounds of CUE.  38 U.S.C.A. § 5109A (West 2002) (RO 
decisions); 38 U.S.C.A. § 7111 (West 2002) (Board decisions).  
Cook, 318 F.3d at 1337.  This included overruling the Hayre 
decision to the extent that it created a third exception to 
the rule of finality by reason of grave procedural error.  
Id. at 1341.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the veteran is only asserting disagreement with how 
the RO evaluated the facts before it, or if the veteran has 
not expressed with specificity how the application of cited 
laws and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook, 318 F.3d at 1346.  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

A. September 30, 1981, Rating Decision

In general, to establish service connection at the time of 
the rating decision, there must be evidence that establishes 
that a particular disease or injury, resulting in disability, 
was incurred coincident with the veteran's military service.  
See 38 U.S.C. §§ 310, 354(b) (1976); 38 C.F.R. §§ 3.303, 
3.304 (1981).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C. §§ 301, 312, 313 (1976); 38 C.F.R. §§ 3.307, 
3.309 (1981).  

At the time of the September 30, 1981, rating decision the 
veteran had previously submitted a claim for disability 
compensation benefits in August 1972, more than two years 
after his discharge from service in June 1970.  The veteran 
listed treatment at only one postservice facility, the Bronx 
VAMC.  Further, he listed only treatment for a pilonidal 
cyst.  

An August 1972 hospital summary from the Bronx VAMC noted it 
as the first admission for the veteran.  No other medical 
problems were identified, such as burn residuals, broken 
ribs, a broken jaw, or gunshot wounds.  The veteran did not 
complain of any psychiatric symptoms and did not indicate any 
other hospitalizations for any other medical conditions at 
VA, private, or military facilities since service.

The NPRC reported that there were no medical records to show 
treatment for the veteran's alleged medical conditions in 
service.

The veteran's SMRs were negative for any treatment for a 
psychiatric condition.

The veteran received additional treatment for his pilonidal 
cyst in November 1972 and January 1973 at a VA facility.  The 
April 1974 summary from Grasslands Hospital also related to 
treatment for a pilonidal sinus.  No other postservice 
hospitalization was reported.  The Grasslands summary noted 
that the veteran had been treated at the hospital for burns 
of the left hand and flank in 1963, several years prior to 
the veteran's military service.  A history of bullet wound of 
the right knee was given by the veteran but no residuals were 
noted on examination.

The first indication of treatment for a psychiatric 
condition, at the time of the rating decision, was by way of 
the VA Form 10-7131 from the Montrose VAMC that reported 
treatment for anxiety neurosis in May 1974.  The next report 
of psychiatric treatment was from the Bronx VAMC in May 1975.  
The veteran submitted a claim for entitlement to service 
connection for a nervous condition that same month.

The RO denied his claim in June 1975.  The veteran was 
informed that his SMRs were negative for treatment of a 
psychiatric condition.  

Subsequent to the June 1975 decision the RO received notice 
of the veteran being treated for schizophrenic [sic], and 
paranoid schizophrenia.

The veteran requested information on his prior claim in April 
1976.  The RO sent a copy of the June 1975 decision in May 
1976.

Evidence of additional hospitalization at VA facilities was 
received showing treatment for manic depression, and 
depression.  The veteran requested that his claim be reopened 
in February 1980.

The veteran submitted a statement in February 1980 wherein he 
completely misstated his service-connection status, to 
include being rated for a psychiatric condition.

The RO notified the veteran in March 1980 that he was not 
service connected for a nervous condition.  He was again 
informed of the June 1975 denial and that new and material 
evidence was required to reopen his claim.

A statement from Dr. S. of the West Haven VAMC was received 
in March 1980 that noted that the veteran had depression of 
several months onset and possibly symptoms of post-Vietnam 
stress disorder, with an onset of 1971.  

The veteran attempted to reopen his claim in November 1980.  
A hospital summary from the West Haven VAMC was received that 
showed a period of hospitalization from January 2, 1980, to 
May 14, 1980, a period of 127 days.  A period that included 
the time when Dr. S. wrote a statement in March 1980 stating 
that the veteran might possibly have symptoms of post-Vietnam 
stress disorder.  The diagnosis was personality disorder.  
The summary also noted that the veteran was less than 
truthful and had gaps in his memory.  A summary from the 
Montrose VAMC, from October 1980, reflected that the veteran 
was treated for an adjustment reaction to adult life.  He was 
noted to display some symptoms of post-Vietnam adjustment 
syndrome.

The veteran failed to report for an examination in September 
1981.  His claim was denied that same month.

The Board can find no evidence of CUE in the rating decision 
that denied service connection for a nervous condition.  The 
veteran's SMRs are negative for any treatment of a nervous 
condition.  All of the postservice records at the time of the 
decision did not relate any psychiatric diagnosis to his 
military service.  The veteran was treated for a personality 
disorder at West Haven.  The veteran was said to possibly 
have some symptoms of post-Vietnam stress disorder in March 
1980 and again in October 1980, but no confirmed diagnosis of 
a specific disorder was made.  Moreover, the hospital summary 
that encompassed the March 1980 statement later reported the 
veteran's diagnosis as a personality disorder.  He was 
diagnosed with an adjustment reaction to adult life in 
October 1980 which was related to then current events in the 
veteran's life.  The RO attempted to have the veteran 
examined but he failed to report for the examination.  The RO 
determined that service connection could not be granted for a 
personality disorder.

The Board notes that the veteran has alleged that he should 
have been considered for service connection for 
schizophrenia.  Schizophrenia is a psychosis as noted at 
38 C.F.R. § 4.132 (1981).  However, there was no evidence 
that the veteran was diagnosed with a psychosis, to include 
schizophrenia that was manifest to a compensable degree 
within one year after service.  See 38 C.F.R. §§ 3.307, 
3.309.  

The Board is aware that the veteran, through his 
representative, has argued that the RO was obligated to 
obtain information pertaining to the veteran's periods of 
hospitalizations at the several VA facilities.  However, this 
argument goes to asserting a failure in the duty to assist.  
To the extent that the veteran asserts that the RO was 
required to obtain the VA records under the constructive 
notice rule as discussed in Bell v. Derwinski, 2 Vet. App. 
611 (1992), he is incorrect.  The Bell decision was issued in 
July 1992.  The Board notes that the Court in Damrel v. 
Brown, 6. Vet. App. 242, 246 (1994) held that the Bell 
constructive notice doctrine was not retroactive to VA 
adjudications that occurred before the Bell decision was 
issued.  

In reviewing the evidence of record at the time of the rating 
decision, the Board finds that the correct facts as they were 
known were before the RO.  The RO correctly applied the 
regulations in effect in determining that there was no 
diagnosis nervous condition present that was related to the 
veteran's military service.  The veteran has not shown that 
there was any error that would compel a different conclusion 
and that reasonable minds could not differ on how the RO 
rated his claim.  

The Board will address the veteran's contentions about the 
application of 38 C.F.R. §§ 3.155(b), 3.157(a) after the 
analysis relating to the August 19, 1995, rating decision.

B.  October 4, 1983, Rating Decision

The same general requirements for entitlement to service 
connection for an injury or disease appealed at the time of 
the veteran's claim in May 1983 as before.  See 38 U.S.C. 
§§ 310 (1982); 38 C.F.R. §§ 3.303, 3.304 (1983).

The veteran submitted an informal claim for service 
connection in May 1983.  He said that he was being treated at 
the Montrose VAMC.  He also said he had been treated at 
several VA facilities.  The Board notes that all of the 
facilities were previously identified in the claims file 
prior to May 1983.  He made no allegation of treatment at 
WRAMC.

VA outpatient treatment records did not establish a clear 
diagnosis of any psychiatric condition, although the veteran 
was given a diagnosis of chronic PTSD in April 1983 and 
referred to the mental health clinic without any discussion 
as to the basis of the diagnosis.  Dr. F. said that he was 
submitting a copy of the June 1983 summary but one was not 
associated with his statement in the claims file at the time.  

The veteran's DD 214 did reflect his involvement in combat by 
way of his CIB.  His Bronze Star medal was for meritorious 
service according to the DD 214.  Further, the veteran had 
152 days of lost time under 10 U.S.C. § 972.

The veteran did say he was treated at the Kingsbridge VAMC in 
September 1970, however, other evidence of record does not 
support this - to include a summary from the Bronx VAMC which 
reported a first ever hospitalization at that facility for 
the veteran in August 1972 for treatment of a pilonidal cyst.  

The July 1983 VA examination noted that the veteran said he 
was hospitalized at a VA hospital within two weeks after his 
discharge.  He also said he was at Grasslands Hospital for 70 
days for observation.  Neither event is supported by other 
evidence of record.  As noted above the veteran was first 
hospitalized at the Bronx (Kingsbridge) VAMC in 1972.  The 
Grasslands Hospital summary noted two admissions for the 
veteran, 1963 and 1974, neither for psychiatric treatment.  
The veteran also claimed he was a POW and that he was wounded 
in Vietnam.  The veteran refused to discuss his Vietnam 
service with VA examiners by claiming it was classified and 
that his records were either sealed or destroyed.  The 
examiners pointed out to him that there was no evidence of 
him being wounded in service, despite his claims of being 
wounded.  He again said his records were classified, sealed, 
or destroyed.  He was given a diagnosis of PTSD by a board of 
two psychiatrists in July 1983, although the basis for the 
diagnosis was not provided.  Further, the veteran had not 
provided any evidence of a stressor involving him during 
service.

The September 1983 VA memorandum reviewed the evidence of 
record, specifically the June 1983 VA summary authored by Dr. 
F.  This also included Dr. F's notation that the veteran had 
been hospitalized 12 times for PTSD and that the veteran had 
been misdiagnosed.  The memorandum reviewed a report of 
hospitalization from the Bronx VAMC from 1975 and the October 
1980 summary from West Haven.  The board of three physicians 
concluded that the evidence of record did not justify a 
diagnosis of PTSD.  It was determined that the veteran's 
overall adjustment indicated a diagnosis of schizophrenia.  

The Board notes that the pertinent regulations in effect at 
the time of the October 4, 1983, rating decision included 
that VA would use the psychiatric nomenclature employed in 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM), 1968 edition (DSM II), of the American Psychiatric 
Association (APA Manual).  See 38 C.F.R. § 4.125 (1983).  
Mental disorders in general were rated under regulations 
found at 38 C.F.R. §§ 4.125-4.132 (1983).  PTSD was not 
listed in the APA Manual/DSM-II.  However, post-traumatic 
stress neurosis (disorder) was included in the list of mental 
disorders as a result of a change to the regulations in April 
1980.  See 48 Fed. Reg. 26,326-26,327 (April 18, 1980) 
(adding Diagnostic Code 9411 for post-traumatic stress 
neurosis (disorder) to the list of mental disorders in 
38 C.F.R. § 4.132).  

In addition to the C.F.R. provisions, VA had issued guidance 
to consider claims for service connection for PTSD.  The 
Compensation and Pension Program Guide, PG 21-1, Section O-
12, was amended in March 1980 to include guidance in 
adjudicating claims for service connection for PTSD.  In 
particular, Section O-12, subsection 3, addressed the 
requirements for establishing a diagnosis of PTSD.  This 
included that there be recognizable stressors that would be 
expected to evoke significant symptoms in almost all 
individuals.  The instructions said that it was important 
that this stress be described as to its nature and severity 
and also in time sequence, meaning whether it occurred before 
service, on active duty, or after service.  The disorder was 
to be rated as anxiety neurosis at that time.  The remainder 
of the guidance discussed the symptoms the individual should 
be expected to exhibit.  The primary purpose of the guidance 
was to address C&P examinations.  

A February 1981 change to PG21-1, Section O-12, subsection 3, 
provided, in part, that PTSD did not have to have its onset 
during combat.  It could be related to a similar life-
threatening episode, such as having been a POW.  The change 
noted that the use of life threatening episodes was used in a 
generic sense to describe those stressors set forth in 
section 309.81 of the Diagnostic and Statistical Manual of 
Mental Disorders (Third Edition) (DSM-III).  The guidance 
went on to say that the existence of a recognizable stressor 
or accumulation of stressors that would evoke significant 
symptoms of distress in almost everyone must be identified.  

The Board notes that the diagnosis of PTSD was listed for the 
first time when DSM-III was published in February 1980.

VA also issued DVB Circular 21-82-7 in May 1982 to clarify 
the requirements for the establishment of service connection 
for PTSD.  The Circular noted that there had been a problem 
of claims with a lack of objective evidence of identifiable 
stressors.  The claims contained only the veteran's own 
statements, given many years after service, and without 
concrete evidence in the record to substantiate the 
statements.  The Circular noted that objective evidence of a 
stressor included, but was not limited to, official service 
records that indicated medals or commendations awarded for 
combat; wounds suffered as a result of enemy action or for 
acts of valor; or experiences as a POW.  The Circular 
summarized the three basic requirements for service 
connection for PTSD as: objective evidence of a life-
threatening stressor in service; a diagnosis of PTSD 
acceptable for ratings purposes; and, adequate findings in 
the clinical examination describing stressor and symptoms or 
manifestations.  Finally, the Circular said that a history of 
a stressor as related by the veteran was, in itself, 
insufficient.  Service records must show that the veteran was 
wounded and/or was in combat against the enemy, was a POW, or 
must otherwise substantiate a stressor of sufficient gravity 
to evoke symptoms in almost everyone, as required by DSM-III.  

In regard to the October 4, 1983, rating decision the veteran 
provided no credible evidence of a stressor.  He claimed to 
have been burned in a helicopter crash; however, the 1974 
summary from Grasslands Hospital noted that the veteran was 
treated for burns in the exact area claimed by the veteran - 
his left hand and left flank - in 1963.  The SMRs were 
negative for any evidence of burns, although the veteran 
claimed them at the time he was hospitalized for his 
tonsillectomy.  His discharge examination was completely 
negative for an indication of burns suffered during service.  
The several hospital summaries of record did not report any 
evidence of residuals of burns in service.  In short there 
was no evidence to support the veteran's contention of being 
involved in a helicopter crash, being burned in the crash, 
and then being taken prisoner.  

The veteran refused to discuss any of the details of his 
stressors in service at the time of his July 1983 VA 
examination.  When he was confronted by the examiners that 
evidence of record showed no evidence of being treated for 
wounds, the veteran said that all of his records were 
classified, sealed or destroyed.  The only activities of 
Vietnam that he did discuss were related to what others did.  
The veteran said that most of his service involved the 
artillery.

The veteran's DD 214 shows his MOS as an infantryman and 
receipt of the CIB but the veteran provided no stressors 
associated with his award of the CIB, despite the RO's 
solicitation in June 1983.  He did not relate any stressors 
involving events expected of someone involved in combat as an 
infantryman such that the RO could develop for or concede a 
stressor.

In regard to his diagnosis of PTSD in the June 1983 summary, 
Dr. F. stated that the veteran had been hospitalized 12 times 
for PTSD since service.  This was not reflected by any other 
evidence of record.  Several of the VA Form 10-7131s did 
reflect an admission diagnosis of PTSD but nothing 
approaching 12 instances.  Other psychiatric diagnoses were 
reflected on other notices of hospitalization, as well as in 
several discharge summaries of record.  Further, the 
September 1983 VA memorandum considered the entire summary 
from Dr. F. in reaching a conclusion that the veteran did not 
have PTSD.  The veteran has alleged that the June 1983 
summary was not considered; however, the September 1983 
memorandum contains  quotes from the June 1983 summary.  It 
would be essentially impossible for the memorandum to contain 
quotations from the summary if was not available for review 
by the three physicians at the time even if it was not in the 
claims file as of September 1983.

The RO considered the evidence of record and found that the 
veteran did not have a diagnosis of PTSD.  The RO found the 
evidence from the September 1983 memorandum to be more 
persuasive than the June 1983 summary from Dr. F.  The RO 
also was able to consider the May 1980 hospital summary where 
the veteran was hospitalized for a 127 days and found to have 
a personality disorder.  The RO was also able to weigh Dr. 
F.'s dismissal of any other diagnosis other than PTSD as 
simply a misdiagnosis and reject that conclusion.  The RO was 
clearly capable of evaluating the medical evidence as a whole 
in making a decision.  

The veteran has argued that the June 1983 summary from Dr. F. 
should have been included in the claims file and that it was 
error for it not to be.  The Board notes that the summary was 
supposedly forwarded by Dr. F. at the time of his June 1983 
statement but it was not of record in the claims file as of 
October 1983.  However, as indicated supra, there was no 
requirement for the RO to obtain the summary in accordance 
with Bell.  Moreover, the September 1983 memorandum discussed 
the summary in detail such that the RO was able to consider 
it in making a decision.  The absence of the actual summary 
in the claims file at the time of the rating decision does 
not constitute CUE.

In essence, the veteran is arguing that the summary from Dr. 
F. was sufficient to establish entitlement to service 
connection for PTSD.  He also argues that the July 1983 VA 
examination report should be viewed as more favorable than 
the September 1983 VA memorandum.  Finally, he argues that 
the RO was required to explain a "change in diagnosis."  
The veteran is arguing how the evidence was weighed.

As noted previously, the RO had competing evidence to 
consider in making their decision.  The RO weighed the 
evidence and found it to not be favorable to the veteran's 
claim.  The 1983 summary from Dr. F. relied on a history 
provided by the veteran, such as his being 100 percent 
service-connected and a former POW.  Further, Dr. F. failed 
to address the significance of the veteran's 127 day 
hospitalization in 1980 and the diagnosis of personality 
disorder.  The board of three physicians considered all of 
the evidence in reaching their conclusion.  In regard to the 
"change in diagnosis" allegation, the veteran is referring 
to the provision at 38 C.F.R. § 4.128 (1983) which addresses 
situations where there is a change in diagnosis as it 
involves a service-connected psychiatric disorder.  The 
provision does not relate to circumstances where a claimant 
may receive different diagnoses either through treatment or 
examination.  

The RO weighed the evidence and determined that the evidence 
did not support a diagnosis of PTSD in light of the September 
1983 medical opinion.  The veteran has not pointed to any 
error that would have resulted in a manifestly different 
result.  Accordingly, the veteran's claim of CUE in the 
rating decision of October 4, 1983, is denied.

C.  June 5, 1992, Rating Decision

The law provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991).  

Evidence added to the record subsequent to the October 4, 
1983, rating decision included several VA Form 10-7131s 
reporting on the veteran being hospitalized for PTSD in May 
1985, alcohol dependence in September 1985, dental issues in 
April 1986, history of PTSD and compulsive gambling in 
January 1987, depression in March 1987, PTSD in July 1987, 
PTSD in May 1988, acute anxiety in June 1988, anxiety and 
PTSD in August 1988, anxiety disorder in February 1989, PTSD 
in March 1989, PTSD in December 1989, major depression in 
July 1990, major depression in August 1990, and an unknown 
diagnosis in December 1990. 

The Board notes that the veteran was able to secure a VA 
identification card listing him as an ex-POW as evidenced by 
the VA Form 10-7131 submitted by the Lyons VAMC in September 
1985.  This card was used by several other VA facilities in 
adding the veteran's identifying information on the forms 
submitted to the RO.  

A September 1988 discharge summary from Lyons VAMC reported 
that the veteran was treated for panic disorder and PTSD, 
diagnosed by history.  The summary noted that the veteran 
reported that he was a POW for 152 days - the same number of 
days of lost time reported on his DD 214.  It was also noted 
that the veteran was inpatient at the same facility and 
treated for compulsive gambling in January 1987.

A November 1990 discharge summary from the Coatesville VAMC 
reported that the veteran was hospitalized for a generalized 
anxiety disorder, questionable pathological grief, and 
antisocial personality disorder with pathological lying.  The 
personality disorder with pathological lying was denoted as 
the primary diagnosis.  The summary noted that the veteran 
said he was initially hospitalized at the Kingsbridge VAMC in 
1970 and then transferred to WRAMC.  He was reportedly 
admitted to WRAMC again in 1975 and then transferred to a POW 
program in Oakland.  The summary noted that checks were made 
as to the veteran's status as an ex-POW and there was no 
information to confirm that status.  The summary writer 
opined that it was possible that the veteran had been lying 
and gaining entry to VA facilities by claiming to be an ex-
POW.  The veteran gave a history of being a bodyguard for a 
general and being in a helicopter that was shot down.  The 
general was killed and the veteran was captured.  A PTSD 
consult was requested but the veteran left the hospital on 
unauthorized absence and did not return to be evaluated.

The veteran's representative submitted a claim for a 
temporary total rating for a period of hospitalization from 
May to June 1991 in July 1991.  The veteran submitted a 
statement in September 1991 wherein he acknowledged that he 
was not service connected for a psychiatric disability and 
asked that the July 1991 submission serve as a claim for 
service connection.  

The June 1991 discharge summary from VAMC Washington noted 
that the veteran claimed to be 100 percent service-connected 
for history of PTSD.  He was hospitalized in response to his 
expression of a homicidal ideation regarding his father.  The 
summary noted a prior period of treatment at the VAMC in 
August 1990 when the veteran was diagnosed with a psychotic 
disorder, not otherwise specified, and pseudologica 
fantastica.  The summary noted that the veteran had some 
flashbacks secondary to PTSD and his foster home memories.  
Further, the veteran had some tendency to make a story, that 
was why he had some features of PTSD.  The veteran was 
diagnosed with history of PTSD on discharge.

The RO wrote to the veteran in March 1992 and asked that he 
provide information regarding any claimed stressors.  He was 
further requested to identify any private physicians that had 
treated him since service and to include their reports.  The 
veteran did not respond to the RO's letter.

The response from the NPRC was received in April 1992 that 
confirmed that there were no records to show the veteran was 
an ex-POW.  The records forwarded by the NPRC also documented 
why the veteran had a period of 152 days lost time noted on 
his DD 214.  The lost time related to his period of AWOL 
status and confinement after being found guilty of being AWOL 
at special court-martial.

The pertinent regulations in effect at the time of the rating 
decision consisted of those found at 38 C.F.R. §§3.303, 3.304 
and the provisions of VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46.  

The provisions of 38 C.F.R. §§3.303, 3.304 were essentially 
unchanged from prior years.  The instructions of paragraph 
7.46 provided details on developing claims for service 
connection for PTSD.  (The introductory paragraph noted that 
it was important that an examining psychiatrist present a 
clear diagnosis showing a detailed history of the stressful 
events which were thought to have caused the condition.  The 
examiner was also to include a full description of past and 
present symptoms.  The introductory paragraph added that 
service connection for PTSD will not be established on the 
basis of a diagnosis of PTSD unsupported by the above history 
and description or where an examination and supporting 
material failed to indicate a link between current symptoms 
and an in-service stressful event(s)).  

Additional guidance was provided on the essentials of making 
a diagnosis.  Paragraph 7.46d noted that if the claimed 
stressor was related to combat, receipt of the Purple Heart, 
CIB, Bronze Star, and other similar citations were, in the 
absence of information to the contrary, considered supportive 
evidence of participation in a stressful episode.  Other 
supportive evidence included a plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit.  The guidance declared that POW 
status was conclusive evidence of an in-service stressor.  

The RO considered the evidence of record.  It was noted that 
the SMRs were negative for treatment of a psychiatric 
disorder.  The prior rating decisions of September 1981 and 
October 1983 were noted and discussed.  The September 1983 
memorandum was also noted.  The RO reviewed the results of 
the November 1990 and June 1991 summaries.  The RO also noted 
that the veteran had not responded to the March 1992 stressor 
letter.  It was determined that the two discharge summaries 
did not confirm a diagnosis of PTSD and the claim was denied.  

The RO was aware of the veteran's award of the CIB, however, 
there was no diagnosis of PTSD.  Moreover, the veteran failed 
to provide a statement that linked his claimed stressor to 
any combat signified by his award of the CIB.  

As to the allegations that the RO failed to verify the 
veteran's POW status, those allegations are incorrect.  The 
Board notes that the RO first informed the VAMC in Montrose 
that the veteran was not an ex-POW in May 1985.  The fact 
that the veteran was successful in obtaining a VA 
addressograph identification card listing him as an ex-POW, 
as he did at the Lyons VAMC in September 1985, is of little 
probative value.  As noted in the November 1990 discharge 
summary from the Coatesville VAMC it was possible that the 
veteran had been alleging ex-POW status to obtain admission 
to VA facilities.  The summary noted that they were unable to 
confirm the veteran's ex-POW status.  

The RO received confirmation from the NPRC that there were no 
records showing the veteran as an ex-POW in April 1992.  
Additional personnel records received at that time clearly 
documented, and explained, the 152-day period of lost time 
noted on the veteran's DD 214, a period of time he later told 
different medical personnel that he was a POW.  

In reviewing the evidence of record, there was no error on 
the part of the RO.  The RO sought confirmation of the 
veteran's status as an ex-POW and received a negative reply.  
The RO had a reasonable basis for rejecting any claim of ex-
POW status by the veteran.  Even if ex-POW status had been 
established, the veteran did not have a current diagnosis of 
PTSD at the time of the June 5, 1992, rating decision.

The veteran has again raised arguments about other VA records 
that should have been obtained and associated with the claims 
file and that the RO should have sought records from WRAMC as 
they would show treatment within a short time after his 
period of service.  The records from WRAMC would be for 
treatment provided after service, if such treatment was even 
provided.  

The same rationale for the application of Bell and Hayre is 
pertinent here.  Even if the RO failed to obtain the 
outstanding records, the duty to assist cannot constitute 
CUE.  Moreover, the Board concludes that the veteran's 
statement of treatment at WRAMC are not credible.  He 
initially claimed treatment for a period after service.  He 
then said he was treated again at WRAMC and then referred to 
a POW program in 1975, some five years after service.  As the 
considerable evidence of record shows, there is little reason 
to believe that the veteran was ever treated at WRAMC or 
referred to a POW program.  Finally, such records, if they 
did exist, would not constitute military records because they 
would be for treatment provided to the veteran after his 
discharge from service. 

The veteran has based his challenge of CUE on an assertion 
that the RO failed to obtain records that would have 
established his entitlement to service connection as a 
failure in the duty to assist.  He has raised the same 
argument in the RO's action in addressing his status as a 
POW.  As previously noted, those errors cannot constitute 
CUE.  The evidence at the time of the June 5, 1992, rating 
decision did not establish a current diagnosis of PTSD.  The 
veteran has not identified any error committed by the RO that 
would compel a different result in the adjudication of his 
claim.  His claim of CUE in the RO rating decision of June 5, 
1992, is denied.  

D.  August 19, 1995, Rating Decision

The law provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1995).  

The veteran's current claim was received on February 18, 
1994.  The medical evidence added to the record at the time 
consisted of the complete June 1983 VA discharge summary 
which reported a diagnosis of PTSD, an August 1994 discharge 
summary from the Manhattan VAMC which also had a diagnosis of 
PTSD, VA treatment records dated in March 1994, and February 
1995, and notice of hospitalization at several VA facilities 
to include VAMC Brooklyn in December 1994 for treatment of 
PTSD and depression, VAMC Coatesville in July 1995, and VAMC 
Philadelphia in August 1995.  No diagnosis was listed on the 
VA Form 10-7131s received from Coatesville and Philadelphia.  

The RO wrote to the veteran in October 1994 and asked that he 
provide details on any claimed stressor.  He was also asked 
to identify any private or VA treatment for his claimed PTSD.  

The NPRC notified the RO in October 1994 that the veteran's 
claimed ex-POW status could not be confirmed.

The veteran requested that his claims file be transferred to 
the New York RO in February 1995.  He also stated that his 
award of the CIB was sufficient as a stressor as per 
38 C.F.R. § 3.304(f) (1995).  He also asked how the RO could 
proceed to decide his case without an examination.

The veteran was scheduled for a VA C&P examination in June 
1995.  He failed to report.

In the June 1983 summary, written by Dr. F., he concluded 
that the veteran had PTSD, that the PTSD was related to the 
veteran's service in Vietnam, and that the veteran had had 
PTSD since his discharge from service.  In reaching his 
conclusion Dr. F. accepted the veteran's statement that he 
was already 100 percent service connected, that he was an ex-
POW, and that he had had multiple hospitalizations over the 
last 12 years, all for PTSD.  He reported that the veteran 
served 37 months in Vietnam, which is longer than the 
veteran's total active military service, and that the veteran 
was a POW for 152 days.  Dr. F. also reported that the 
veteran refused to discuss any and all of the intimate 
details of his experience in Vietnam.  Dr. F. challenged a 
1975 diagnosis of schizophrenia for the veteran but failed to 
address the personality disorder diagnosed after 127 days of 
hospitalization in May 1980.  

The outpatient notes reported a diagnosis of PTSD by history.

The August 1994 summary provided a diagnosis of PTSD but did 
not relate it to the veteran's period of military service.

In this situation, the RO did fail to obtain VA records that 
may be pertinent to the veteran's claim.  Namely, the RO 
should have requested hospital summaries from the VAMCs in 
Brooklyn, Coatesville, and Philadelphia.  However, such a 
failure does not rise to the level of CUE, it was a failure 
in the duty to assist.  

The RO worked to develop the veteran's claim by asking him to 
provide a stressor statement and by scheduling him for an 
examination.  The veteran felt that his award of a CIB was 
sufficient evidence of a stressor.  The applicable 
regulation, 38 C.F.R. § 3.304(f) (1995), provided that 
service connection required a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  The regulation further provided that if 
the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded a CIB, would be accepted, in the absence 
of evidence to the contrary as conclusive evidence of the 
claimed in-service stressor.  Id.  The mere award of the CIB, 
without a claimed stressor, was not sufficient to establish 
service connection for PTSD.

If a veteran claimed that the stressor was related to being a 
POW, then POW experience that satisfied the requirements of 
38 C.F.R. § 3.1(y) (1995) would be accepted, in the absence 
of evidence of the contrary, as conclusive evidence of the 
claimed stressor.  Section 3.1(y) provides, in pertinent 
part, that VA shall accept decisions of the appropriate 
service department that a person was a POW unless a 
reasonable basis exists for questioning it.  38 C.F.R. 
§ 3.1(y)(1).  

Despite the veteran's assertion, a stressor statement from 
him was still required.  If he had provided one that was 
consistent with his award of the CIB, it could be argued that 
it satisfied the regulation.  However, since the veteran 
stated that his award of the CIB was sufficient to establish 
service connection, no stressor was confirmed.  Moreover, the 
NPRC again confirmed that records did not show the veteran to 
be an ex-POW.

The RO denied the claim on August 19, 1995, because the 
evidence of record was inadequate to evaluate his claim.  The 
veteran had not provided any evidence of a stressor.  There 
was no current diagnosis of PTSD that related to a confirmed 
stressor at the time of the rating decision.  The RO also 
noted that the veteran failed to report for a scheduled 
examination.

As previously noted, although the RO failed to obtain 
outstanding VA medical records, that error cannot constitute 
CUE.  The evidence at the time of the August 19, 1995, rating 
decision did not establish a current diagnosis of PTSD 
related to a confirmed stressor.  The veteran has not 
identified any error committed by the RO that would compel a 
different outcome in the adjudication of his claim.  His 
claim of CUE in the RO rating decision of August 19, 1995, is 
denied.  

In regard to the veteran's argument that the receipt of the 
VA Form 10-7131s by the RO over the years constituted 
informal claims for benefits under 38 C.F.R. § 3.155(a), 
applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) 
(West 2002).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Thus, the 
veteran's other allegation that the many VA Form 10-7131s of 
record should each have been construed as a claim under 
38 C.F.R. § 3.157(b)(1) (2004) is not valid.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies 
to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).

In so deciding the veteran's several CUE claims, the Board 
has considered the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) for possible application.  Claims for 
CUE must be decided based on the evidence of record as they 
are based on a request for a revision of a previous decision.  
As such, the Court has held that the duties to assist and 
notify under the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).


ORDER

The veteran's claim that the rating decision of September 30, 
1981, was clearly and unmistakably erroneous in failing to 
grant service connection for a nervous condition, is denied.

The veteran's claim that the rating decisions of October, 4, 
1983, was clearly and unmistakably erroneous in failing to 
grant service connection for PTSD is denied.

The veteran's claim that the rating decision of June 5, 1992, 
was clearly and unmistakably erroneous in failing to grant 
service connection for PTSD is denied.

The veteran's claim that the rating decision of August 19, 
1995, was clearly and unmistakably erroneous in failing to 
grant service connection for PTSD is denied.



REMAND

The RO wrote to the veteran to provide him with the notice 
required by the VCAA in April 2003.  The letter advised that 
the veteran needed to submit evidence to show that he was 
entitled to an earlier effective date.  The letter did not 
provide specific guidance as to the information or evidence 
needed to substantiate this particular claim.  The Court has 
said that such notice must be specific.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran also provided information regarding his receipt 
of SSA benefits in December 1996.  The Disability 
Determination and Transmittal form indicated that the veteran 
was determined to be totally disabled as of May 1, 1996.  

In this case it is not certain whether the veteran's SSA 
records would assist him in establishing an earlier effective 
date.  The Board notes that the RO made several attempts to 
obtain the veteran's SSA records while the case was in a 
remand status following the September 2002 Board remand.  
However, there is no indication in the record why the records 
were not obtained; or, whether the records cannot be 
obtained.  The records must either be obtained, or a 
determination made that they are unavailable.  See 38 C.F.R § 
3.159(c)(2) (2004).

Accordingly, the veteran's case is REMANDED to the AMC for 
the following action:

1.  The AMC must review the claims 
file and ensure that the 
notification requirements of the 
VCAA are fully satisfied with 
respect to the claim for an earlier 
effective date.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon 
concerning that claim, should be 
requested.  The records must either 
be obtained or a determination made 
that they are not available.

3.  After undertaking any other 
development deemed appropriate, the 
AMC should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


